Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 22, 2021

                                      No. 04-20-00610-CV

                          GILTNER LOGISTICS SERVICES INC.,
                                     Appellant

                                                v.

    Jesus RODRIGUEZ, Jr, Individually and on behalf of the Estate of Jesus Rodriguez III,
                                       Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2018CVA001731D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                         ORDER

      Appellee’s brief was originally due by February 16, 2021. On that day, appellee filed an
unopposed motion requesting a thirty day extension of time to file his brief. After consideration,
we GRANT the motion and ORDER appellee to file the brief by March 18, 2021.




                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of February, 2021.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court